El Juez Asociado Su. del Toro,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto, contra sentencia de la Corte de Distrito de G-uayama por virtud *299de la cual se condenó a Leocadio Vega a sufrir la pena de 10 años de presidio con trabajos forzados, como autor de un delito de ataque con intención de cometer violación.
La acusación, en lo pertinente, dice así:
“El acusado que arriba se expresa, allá por el día 22 de marzo de 1913 y en Cayey, barrio Monte Llano, que forma parte de este Distrito Judicial de Guayama, P. R., ilegal, voluntaria, maliciosa y criminalmente, atacó a la niña menor de catorce años Alejandrina del Valle, con intención de violarla, y valiéndose de la fuerza y la violencia, realizó con ella un acto de sexual intercourse o concúbito carnal sin el consentimiento y contra la voluntad de la mencionada niña que no era allí ni entonces esposa del acusado.”
Leída la acusación al acusado, éste alegó su inocencia y solicitó juicio por jurados. Señalada la vista para el 25 de junio de 1913, comparecieron ambas partes, y el acusado, con permiso de la corte, retiró su alegación y presentó una excepción sosteniendo, (a) que la acusación no se ajustaba a los artículos 70 y 71, Nos. 2 y 3, del Código de Enjuicia-miento Criminal, y (b) que se imputaba en ella más de un delito público. Argumentada la excepción fué declarada por la corte sin lugar.
Entonces el acusado presentó una moción a los efectos de- que apareciendo en la .acusación tres cargos distintos a saber: tentativa de violación, violación por fuerza y violen-cia y violación por ser menor de catorce años la perjudicada, el Fiscal debía elegir el cargo que finalmente iba a sostener. El Fiscal manifestó que elegía ambos cargos, el de que la perjudicada era menor de catorce años y el de que bubo fuerza y violencia. Acto seguido el acusado presentó otra moción a fin de que el Fiscal dijera cuál acto de sexual intercourse babía realizado el acusado. El Fiscal se opuso y la corte declaró sin lugar la moción, anotando su excepción, el acusado.
Resueltas de tal modo las cuestiones previas suscitadas, ' volvió el acusado a alegar su inocencia y continuó la cele-*300bración del juicio. El acusado pidió que uu médico a quien intentaba presentar como perito, permaneciera en la sala escuchando declarar a los testigos. El Fiscal se opuso, la corte sostuvo su oposición y el acusado excepcionó la regla de la corte.
Practicadas las pruebas de ambas partes, la corte dió sus instrucciones al jurado y éste declaró al acusado culpable del delito de ataque con intención de cometer violación, dic-tándose luego, en su oportunidad, por la corte, la sentencia a que nos hemos referido.
En el alegato presentado por la parte apelante ante esta Corte Suprema, sólo se sostiene que la prueba practicada no es suficiente, (a) para demostrar que el acusado ejerció fuerza y violencia, y (b) para establecer que la perjudicada era menor de catorce años. Al parecer, el apelante aban-dona las cuestiones previas que suscitó en los comienzos de la vista. Esto no obstante, las hemos considerado con la debida atención.
A nuestro juicio si bien la acusación en este caso no puede presentarse como un modelo de perfección, es lo cierto que informa con suficiente claridad al acusado del delito que le imputa a los fines de la preparación de su defensa, y es lo cierto también que se refiere a un solo delito, el de violación, previsto en el artículo 255 del Código Penal.
El delito de violación puede cometerse en las varias for-mas que expresa el citado artículo 255, siendo dos de ellas que la víctima sea menor de.catorce años y que se venza la resis-tencia que la ofendida oponga por medio de la fuerza. Dicho delito esencialmente consiste en el ultraje inferido a la persona y sentimientos de la mujer y envuelve siempre la falta de consentimiento de ésta. En algunos casos esa falta de consentimiento debe manifestarse por la resistencia, como cuando la mujer está en el pleno dominio de sus facultades, mientras que en otros se presume, como cuándo la mujer es menor de catorce años, o al tiempo de realizar el acto no *301tiene conciencia de su naturaleza, o se somete en la creencia de que el acusado es su marido, etc.
El hecho de alegarse en la acusación que el acusado yació con una mujer, que no es su esposa, menor de catorce años y que venció la resistencia opuesta por ella por medio de la fuerza, no implica duplicidad de cargos.
La Corte Suprema de Tennessee, en el caso de De Berry v. State, 99 Tenn., 208, 212, se expresa como sigue:
“No estamos conformes con la interpretación que el abogado da al primer cargo que se bace en esta acusación. A juicio nuestro, al acusado claramente se' le imputa el crimen de haber forzado a una niña menor de 10 años. Al hacer la acusación de violación, el Fiscal dice que hubo acometimiento y agresión en la persona de esta niña menor de diez años para tener con ella comercio carnal y cometer violación, y que por la fuerza bruta y contra la voluntad de la niña, el acusado, ilegal, criminal y voluntariamente, la forzó y tuvo con ella comercio carnal. No encontramos que en este cargo haya el ele-mento de incompatibilidad, ni de duplicidad, ni de ambigüedad y, por consiguiente, la moción para sobreseer fué justamente desestimada.”
Y la Corte Suprema de California en el caso de People v. Tyler, 35 Cal., 553, 554, dice:
“Habiéndose imputado el delito principal y además el de aco-metimiento para cometerlo, la alegación de que en la acusación se imputan dos delitos es insostenible.”
En cuanto al hecho de no haberse permitido al perito del acusado escuchar las declaraciones de los testigos de cargo, diremos que el acusado no demostró la necesidad de que se adoptara tal medida. El perito declaró luego, el acusado pudo interrogarlo tomando como base las declaraciones de los testigos de cargo y no se ha demostrado que se le cau-sara perjuicio alguno. Además, la dirección de un juicio es cuestión que descansa, en gran manera en la discreción de la corte, y tendría que demostrarse que la corte había abu-sado de su poder discrecional para revocar una sentencia por errores cometidos en el ejercicio de esa facultad.
*302Veamos ahora si existe o nó prueba de que la ofendida en este caso era menor de catorce años al tiempo de perpe-trarse el delito. Ella misma declaró en el acto, de la vista que tenía “diez años entrando en once.” El acusado no se opuso a que hiciera esa manifestación y está ahora impedido de impugnarla. En un caso de violación, el de El Pueblo v. de Jesús, 18 D. P. R., 591, esta corte sostuvo la siguiente doctrina:
“El acusado que permite sin objeción alguna la presentación de prueba testifical para probar la edad de la víctima, renuncia a la pre-sentación de otra ‘evidencia mejor que pueda existir y es por. tanto ocioso que este tribunal resuelva en este caso, si la certificación de nacimiento del registro civil es la mejor prueba para justificar la edad de la perjudicada.”
Además, la declaración de la ofendida se encuentra en cierto modo corroborada por las declaraciones de los otros testigos que se refieren siempre a ella como a una niña y, sobre todo, por el examen directo que de su persona pudo hacer el jurado cuando compareció a declarar ante el mismo. El acusado no suscitó esta cuestión en la corte inferior. Por el contrario, cuando llamó a declarar a su perito médico el Dr. Griol, no le preguntó sobre'la edad de la niña sino que comenzó su interrogatorio hipotético precisamente diciendo: “Si en su profesión se le presentara una niña aparentemente de diez a once años de edad * # Véase el caso de El Pueblo v. Rojas, 16 D. P. R., 251.
A nuestro juicio el extremo de la edad de la ofendida quedó comprobado y como la prueba con respecto al hecho de haberla el acusado violado o por lo menos atacado con inten-ción de violarla es clara, procede la confirmación de la sen-tencia.
Cómo hemos indicado, la acusación imputó directamente al acusado el delito de violación y esto no obstante el jurado lo declaró culpable del de ataque con intención de cometer violación. Atendidos los términos en que está redactada la *303acusación, esto es, que el acusado “atacó a la niña * * * con intención de violarla” y al resultado de la prueba que demuestra que el acusado sabiendo que la niña Alejandrina del Valle tenía que pasar por determinado camino, se escon-dió en una pieza de caña que crecía a su orilla, y cuando la niña pasó en efecto, la cogió, le tapó la boca con un pañuelo, la llevó carg’ada a la pieza, etc., opinamos que el delito de ataque con intención de cometer violación estaba necesaria-mente comprendido en el de violación que se imputó al acu-sado, y que, por tanto, el veredicto es correcto de acuerdo con lo prescrito en el artículo 286 del Códig'o de Enjuicia-miento Criminal, y con la doctrina sentada en los casos de State v. Cross, 12 Iowa, 66, y otros del mismo Estado, citados en 79 Am. Dec., 523- y 524.
Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.